SUPPLEMENT DATED MARCH 23, 2015 to PROSPECTUSES DATED MAY 2, 2011 FOR MASTERS I SHARE NY, MASTERS CHOICE II NY, MASTERS FLEX II NY, AND MASTERS EXTRA II NY PROSPECTUSES DATED APRIL 29, 2011 FOR MASTERS EXTRA NY, MASTERS ACCESS NY, MASTERS CHOICE NY, AND MASTERS FLEX NY PROSPECTUSES DATED MAY 1, 2007 FOR MASTERS REWARD NY AND MASTERS SELECT NY ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK DELAWARE LIFE NY VARIABLE ACCOUNT C This supplement contains information regarding changes to investment options that are available under your Contract. Effective April 30, 2015, the names of the following investment options will change: Current Name New Name MFS® Bond Portfolio MFS® Corporate Bond Portfolio MFS® Research Bond Series MFS® Total Return Bond Series THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters NY (MFS)3/2015
